The "attorney's fees" provision was in type this small, on the back of a form. The entire page was covered by dense type, running from the top of the page to the bottom. It was as if the drafter attempted to see just how many words could fit on an 8.5" x 11" piece of paper. The answer is 4,385, give or take a few. In contrast, there are 277 words on this page, which is the same size.
The sentence containing the attorney-fee language is ninety-six words long, following a 206-word sentence. Sentences of more than twenty words, especially badly constructed sentences, are very difficult to read. The paragraph contains more than 600 words — this paragraph contains forty-two words.
I agree that this provision, hidden in a haystack of legal jargon and gibberish, is unenforceable. No one could be expected to read or understand — much less bargain over — this contractual provision. If boilerplate language is unreadable and indecipherable, it should be unenforceable, especially by the drafter. A long-standing common-law rule may not be thus abrogated.